       Case 2:19-cr-00173-WBS Document 30 Filed 11/05/20 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Hannah_labaree@fd.org
5
6    Attorney for Defendant
     MICHAEL JOSEPH TAYLOR
7
8                                 IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 2:19-cr-00173-WBS
12                   Plaintiff,                   STIPULATION AND ORDER TO CONTINUE
                                                  STATUS CONFERENCE
13           v.
14   MICHAEL JOSEPH TAYLOR,                         DATE:          November 9, 2020
                                                    TIME           9:00 a.m.
15                   Defendant.                     JUDGE:         Hon. William B. Shubb
16
17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney through, Shelley D. Weger, Assistant United States Attorney, attorney for Plaintiff, and

19   Heather Williams, Federal Defender, through Assistant Federal Defender Hannah R. Labaree,

20   attorneys for Michael Joseph Taylor, that defendant requests that the status conference scheduled

21   for November 9, 2020 be vacated and continued to November 30, 2020 at 9:00 a.m., and that

22   time between November 9, 2020 and November 30, 2020, be excluded under Local Code T4.
23
             The parties agree and stipulate, and request that the Court find the following:
24
             1.      Counsel for defendant requests more time to review discovery, conduct
25
     investigation, and discuss the case with her client. Counsel for the government has provided
26
     discovery which consists of 957 pages Bates labeled documents and includes, among other
27
     things, reports, videos, and jail calls. The defense requires additional time to review this
28
      Stipulation and Order                           -1-
      to Continue Status Conference
       Case 2:19-cr-00173-WBS Document 30 Filed 11/05/20 Page 2 of 3



1    discovery with her client as well as pursue independent investigation into the alleged conduct
2    and particularly into mitigation. Complicating matters in this case related to discovery review
3    and consultation between attorney and client is the fact that Mr. Taylor is incarcerated and thus
4    all meetings must be conducted via videoconference.s

5            2.      Further, defense counsel has sought an expert evaluation of Mr. Taylor and is

6    awaiting consultation with that expert.

7            3.      Counsel for defendant believes that failure to grant the above-requested

8    continuance would deny her the reasonable time necessary for effective preparation, taking into

9    account the exercise of due diligence.

10           4.      The government does not object to the continuance.

11           5.      Based upon the foregoing, the parties agree that for purposes of calculating time

12   under the Speedy Trial Act the time period from November 9, 2020 through and including

13   November 30, 2020, is deemed excludable pursuant to 18 U.S.C. § 3161 (h)(7)(A), (B)(iv)[Local

14   Code T4] and General Order 479 because it results from a continuance granted by the Court at

15   the defendant’s request for the purposes of continuity of counsel and defense preparation, and the

16   Court’s finding that the ends of justice served by taking such action outweigh the best interest of

17   the public and defendant in a speedy trial.

18           6.      Nothing in this stipulation and order shall preclude a finding that other provisions

19   of the Speedy Trial Act dictate that additional time periods are excludable from the period within

20   which a trial must commence.

21           IT IS SO STIPULATED.

22
     DATED: November 4, 2020                       Respectfully submitted,
23
                                                   HEATHER E. WILLIAMS
24                                                 Federal Defender
25
                                                   /s/ Hannah R. Labaree
26                                                 HANNAH R. LABAREE
                                                   Assistant Federal Defender
27                                                 Attorney for MICHAEL JOSEPH TAYLOR
28
      Stipulation and Order                           -2-
      to Continue Status Conference
       Case 2:19-cr-00173-WBS Document 30 Filed 11/05/20 Page 3 of 3


     DATED: November 4, 2020                       McGREGOR W. SCOTT
1
                                                   United States Attorney
2
                                                   /s/Shelley D. Weger
3                                                  SHELLEY D. WEGER
                                                   Assistant United States Attorney
4                                                  Attorney for Plaintiff
5
6
7                                                  ORDER

8            The Court, having received, read, and considered the stipulation of the parties, and good

9    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds

10   that the failure to grant a continuance in this case would deny defense counsel reasonable time

11   necessary for effective preparation, taking into account the exercise of due diligence. The Court

12   finds the ends of justice served by granting the continuance outweigh the best interests of the

13   public and defendant in a speedy trial.

14           The Court vacates the existing status conference of November 9, 2020, and orders a

15   status conference on November 30, 2020, at 9:00 a.m. The Court further orders the time from

16   November 9, 2020 up to and including November 30, 2020, excluded from computation of time

17   within which the trial of this case must commence under the Speedy Trial Act, pursuant to 18

18   U.S.C. §§3161(h)(7)(A), B(iv)[Local Code T4].

19
     Dated: November 5, 2020
20
21
22
23
24
25
26
27
28
      Stipulation and Order                           -3-
      to Continue Status Conference
